Exhibit 10.1
charlesriverlablogoa03.jpg [charlesriverlablogoa03.jpg]


AGREEMENT


This Agreement (the “Agreement”), with an effective date of July 26, 2019, is
entered into by Charles River Laboratories, Inc., with its principal place of
business at 251 Ballardvale Street, Wilmington, Massachusetts 01887 (the
“Company”) and Mr. David P. Johst, an individual residing at 7 Meadow View Lane,
Andover, MA 01810 (the “Employee”).


The Employee and the Company recently engaged in discussions regarding the
Employee’s future employment and planned retirement from the Company. The
Company desires to afford the Employee the opportunity to leave in a manner that
ensures the smooth transition of his global responsibilities and allows the
Company to benefit from post-employment consulting services to be provided by
the Employee. The Employee desires to provide the Company with the benefit of a
smooth and well-planned transition of the Employee’s responsibilities leading up
to the conclusion of his employment and to provide the Company with
post-employment consulting services under mutually agreeable terms.


Consequently, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:


1.Term of Employment. The Company will continue to employ the Employee until
May 31, 2020 (referred to hereafter as the “Final Day of Employment”). The
Company agrees to continue to employ the Employee through the Final Day of
Employment and hereby affirms that the Employee will be entitled to receive,
among other things, the following, up to and including the Final Day of
Employment, so long as he does not submit his voluntary resignation from
employment with the Company at any time prior to the Final Day of employment:
(i)
Full payment of his current base salary;

(ii)
Full payment of his 2019 EICP bonus without modification;

(iii)
A $100,000 stock award to be granted in accordance with the terms of a
commitment letter delivered to the Employee on February 8, 2010 which shall
expressly provide for post-retirement vesting;

(iv)
The 2019 contribution to be made by the Company for the account of the Employee
under the Company’s Deferred Compensation Plan as a Schedule A participant; and

(v)
Post-retirement vesting of equity awards made to the Employee pursuant to the
Employee’s delivery of a letter entitled “NOTICE OF INTENT - FULL CAREER
RETIREMENT” on May 23, 2019, per the terms of the respective award agreements
underlying those awards.



2.Time Commitment. The Company and the Employee have mutually agreed that the
amount of time to be devoted by the Employee to the Employee’s current
responsibilities will diminish as those responsibilities are transitioned to
others in anticipation of the Final Day of Employment. It is currently expected
that this transition process will commence in September, 2019 and will be
ongoing during the remainder of 2019 and potentially through the first calendar
quarter of 2020. During that time, the Employee and the Chairman, President &
CEO of the Company (the “CEO”) will mutually agree on the incremental adjustment
of the Employee’s roles and responsibilities, taking into account the
progressive transitioning of the Employee’s current position responsibilities to
other members of the Company’s senior management team or to his successor, as
applicable. This adjustment of roles and responsibilities may be modified from
time to time by mutual agreement.


3.Consulting Services. The Company desires to benefit from the Employee’s
experience and legal/management expertise following the Employee’s Final Day of
Employment and the Employee is willing to make his services periodically
available to the Company on a consulting basis. Consequently, the Company and
the Employee have agreed that the Employee will provide the Company with
consulting services (“Consulting Services”) from June 1, 2020 through December
31, 2020 (the “Consulting Period”). The average number of hours of Consulting
Services to be provided will be established by the CEO, but in no event will the
average number of hours of Consulting Services exceed twenty (20) hours per
month, subject to a mutually agreeable schedule.


4.Salary/Consulting Fees. The Employee will continue to receive his current
salary of $682,745 (the “Base Salary”), paid on a biweekly basis, through the
Final Day of Employment. The Employee understands and agrees that the Employee
will receive no base pay adjustment in FY2020. To the extent that any services
will be provided by the Employee working remotely, either as an employee or as a
consultant, the Company will reimburse the Employee for all reasonable


1



--------------------------------------------------------------------------------



expenses associated with providing Consulting Services including, without
limitation, travel, meals, lodging, and costs associated with maintaining home
offices through the last day of the Consulting Period. After the Employee’s
employment with the Company terminates and the Consulting Period concludes, the
Employee will be entitled to retain for his own personal use all home office
equipment, peripherals, hand-held devices (e.g. cellphone and iPad) and any
other similar equipment previously provided to the Employee by the Company at no
cost to the Employee.


After the Employee converts to consulting status, he will receive no cash
remuneration as compensation for his Consulting Services. Instead, the Company
will provide the Employee with the health benefits described in Section 5 of
this Agreement as consideration for the provision of such Consulting Services.


5.Benefits. As consideration of his provision of Consulting Services, commencing
on June 1, 2020, the Employee shall be entitled to Company-provided family
medical and dental health coverage (as defined below, “Health Coverage”)
entirely at the Company’s expense. For avoidance of doubt, the Employee will not
be required at any time to pay the then-current contribution paid by employees
or other healthcare benefit recipients for their selected coverage, including
any deductibles or co-payments, which shall be fully reimbursed by the Company.
To the extent that the Employee or any members of the Employee’s immediate
family are required to pay any out-of-pocket amounts in order to obtain Health
Coverage, the Company shall reimburse such expenses within thirty (30) days of
their submission to the Company for reimbursement. It is the express intention
of the parties that the Company will bear 100% of all costs associated with the
provision of Health Coverage to the Employee and members of the Employee’s
immediate family who are currently covered by the Health Coverage benefit and
the Company acknowledges and agrees that the provision of Health Coverage under
this Agreement may extend indefinitely beyond the Consulting Period. For
purposes of this Agreement, the term “Health Coverage” shall mean medical,
dental and other health benefits provided to the Company’s U.S.-based employees
who serve in senior management roles within the Company which the Employee and
members of his immediate family are enrolled in or participate in as of the
Final Day of Employment. The term “Health Coverage” shall be construed broadly
and shall include any successor plans and/or programs (collectively, “Successor
Plans”), which modify or supplant any of the current employee health plans and
programs currently in place for the benefit of the Company’s U.S.-based
employees or which subsequently modify or supplant any Successor Plan(s). To the
extent that the Company chooses to (i) change or modify any of its
health-related programs or (ii) reduce the number or quality of Health Coverage
benefit options available to U.S.-based employees following the Final Day of
Employment, it will not, in either case, do so in a manner that would directly
or indirectly reduce the Health Coverage provided to the Employee or members of
his immediate family or deprive them of any Health Coverage enjoyed by them as
of the Final Day of Employment. If the Company elects to curtail or to
significantly reduce the type and scope of health benefits it provides to its
U.S.-based employees following the Employee’s Last Day of Employment, thereby
reducing the scope of the Health Coverage, then the Employee or the members of
the Employee’s immediate family who receive Health Coverage may obtain
equivalent supplemental coverage from a quality third-party provider and the
Company will fully reimburse the cost of obtaining such supplemental coverage
within thirty (30) days of receiving a request for reimbursement.


The Company will provide Health Coverage to the Employee and any members of his
immediate family who are receiving Health Coverage as of the Final Day of
Employment unless and until the Employee, at his sole discretion, notifies the
Company that he no longer desires to receive such Health Coverage; provided
however, that if the Employee (i) gains active full-time employment following
the Final Day of Employment and (ii) obtains medical and dental coverage in
connection with such employment substantially equivalent to the Health Coverage
provided by the Company, then the Employee shall promptly notify the Company and
the Company will cease to provide the Health Coverage on the date when such
coverage takes effect. Similarly, if the Employee or his spouse are receiving
Health Coverage when they respectively attain the age of 65 and are enrolled in
Medicare, the Health Coverage will continue to serve as coverage, but shall be
reduced in scope by whatever medical or dental care is obtained through
Medicare. If, after the Employee and his spouse are enrolled in Medicare, the
Employee and the Company mutually agree that it would be more cost-effective for
the Company to procure supplemental Health Coverage for the Employee and his
spouse in lieu of continuing the Health Coverage, then upon procurement of such
coverage on mutually acceptable terms, the Company’s obligation to provide
Health Coverage shall cease.


In the event the Employee’s death occurs while Health Coverage is being provided
pursuant to this Agreement, Employee’s spouse will be entitled to Health
Coverage for up to thirty‑six (36) months following the date of the Employee’s
death.


The Employee has entered into this Agreement and agreed to accelerate the
transition referenced above based on the Company’s commitment to provide Health
Coverage until the Employee advises the Company that he no longer desires to
receive such Health Coverage or obtains substantially equivalent health benefits
through subsequent employment. This commitment by the Company is a material
inducement for the Employee to enter into this Agreement.


6.Announcement of Modified Role/Position Title. If a point is reached where it
helps to better effect the transition, the Employee and the CEO will mutually
agree on any title change that may be necessary in support of the transition,


2



--------------------------------------------------------------------------------



but this title change will in no way impact or reduce the payments or awards
delineated in Section 1 of this Agreement including, without limitation, the
stock award to be granted under the terms of the commitment letter dated
February 8, 2010. After the Employee converts to consulting status, or sooner if
requested by the CEO, his title will be “Senior Legal Advisor”.


7.Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, unless such obligations are binding upon such successor by
operation of law. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Employee to compensation from the Company in the
amount(s) required for the Employee to obtain medical and dental coverage equal
to the Health Coverage.


8.Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by the US registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth below, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon actual receipt:


To the Company:
Charles River Laboratories, Inc.
251 Ballardvale Street
Wilmington, MA 01887
Attention: Chief Executive Officer
Copy to: General Counsel


To the Employee:
David P. Johst
21 Sheldon Road
Cohasset, MA 02025


9.No Mitigation; Set-Off. The Company agrees that the Employee is not required
to seek other employment or to attempt in any way to reduce the costs incurred
by the Company in connection with the provision of Health Coverage. Similarly,
if applicable, the Employee and his spouse shall have the right, at their sole
discretion, to choose whatever type of Medicare coverage they deem most
appropriate. The Company’s obligation to make available the Health Coverage
under the terms of this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Employee.


10.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and the CEO or the CEO’s designee. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts. The obligations of the Company under Sections 4, 5, 7 and 9
shall survive the expiration of this Agreement.


11.Miscellaneous. No delay or omission by either party in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by either party on any one occasion shall be effective
only if made in writing and only in that instance, and shall not be construed as
a bar or waiver of any right on any other occasion. In the event that any
provision of this Agreement shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired thereby.


12.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.




3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year set forth above.






CHARLES RIVER LABORATORIES, INC.
 
EMPLOYEE
By: /s/ James C. Foster
 
/s/ David P. Johst
James C. Foster
Chairman, President & CEO
 
David P. Johst
Corporate Executive Vice President,
General Counsel & CAO
 
 
 
Date: July 30, 3019                                                 
 
Date: July 30, 3019                                                 







4

